DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PIETAMBARAM et al. (U.S. 2019/0189563 A1) (of record).
	As to claim 9, PIETAMBARAM et al. disclose in Figs. 3-8 a method of making a semiconductor package comprising: depositing a first dry film resist (“first photoresist layer” 120) on a substrate (comprising “die” 105 and “die pad” 110) (Fig. 3, para. [0026]-[0027]), the substrate (comprising “die” 105 and “die pad” 110) including an integrated circuit (“die” 105, para. [0026]) with a contact (“die pad” 110) (Fig. 3, para. [0026]); patterning and etching the first dry film resist (“first photoresist layer” 120) to provide a first opening (“conductive line opening” 122) to the contact (“die pad” 110) (Fig. 3, para. [0027]); depositing a second dry film resist (“second photoresist layer” 130) on the first dry film resist (“first photoresist layer” 120) (Fig. 5, para. [0029]); patterning and etching the second dry film resist (“second photoresist layer” 130) to provide a second opening (“via opening” 142) to the contact (“die pad” 110) by way of the first opening (“conductive line opening” 122) (Fig. 5, para. [0030]), wherein the second opening (“via opening” 142) is different in size than the first opening (“conductive line opening” 122) (see Figs. 3-5); and providing a metal (“via”/”copper pillar”/“conductive via” 141, para. [0029], [0030]) through the second opening (“via opening” 142) and the first opening (“conductive line opening” 122) to electrically couple to the contact (“die pad” 110) (Figs. 5-6, para. [0029]-[0030]).  
As to claim 12, as applied to claim 9 above, PIETAMBARAM et al. disclose in Figs. 3-8 all claimed limitations including the limitation wherein providing the metal (“via”/”copper pillar”/“conductive via” 141, para. [0029], [0030]) through the second opening (“via opening” 142) and the first opening (“conductive line opening” 122) to electrically couple to the contact (“die pad” 110) comprises electroplating (“electroplating step”, para. [0029]) the metal (“via”/”copper pillar”/“conductive via” 141, para. [0029], [0030]) (Figs. 5-6, para. [0029]-[0030]).   
As to claim 13, as applied to claim 9 above, PIETAMBARAM et al. disclose in Figs. 3-8 all claimed limitations including the limitation wherein the metal (“via”/”copper pillar”/“conductive via” 141, para. [0029], [0030]) comprises copper (Figs. 5-6, para. [0029]-[0030]).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIETAMBARAM et al. (U.S. 2019/0189563 A1) (of record) in view of Kobayashi et al. (U.S 2018/0331023 A1) (of record).
As to claims 10 and 11, as applied to claim 9 above, PIETAMBARAM et al. disclose in Figs. 3-8 all claimed limitations including the method further comprising: stripping away the first dry film resist (“first photoresist layer” 120) and the second dry film resist (“second photoresist layer” 130) (Figs. 3-9, para. [0031]).
PIETAMBARAM et al. do not disclose the step of electrically coupling the metal to a lead frame; and providing an integrated circuit package mold in contact with the lead frame and the metal.
Kobayashi et al. disclose in Fig. 31 a package and a corresponding method comprising the step of: electrically coupling the metal (“bump electrode” 48) to a lead frame (“lead” 30 of the lead frame 1, para. [0195]) (Fig. 31, para. [0195], [0197]); and providing an integrated circuit package mold (“sealing resin” 50) in contact with the lead frame (“lead” 30 of the lead frame 1, para. [0195]) and the metal (“bump electrode” 48) (see Fig. 31, para. [0191], [0192], [0196]).
Therfore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of PIETAMBARAM et al. by electrically coupling the metal to a lead frame; and providing an integrated circuit package mold in contact with the lead frame and the metal as taught by Kobayashi et al. in order to provide a known leadframe package with a low cost and a smaller footprint package, and also to protect the integrated circuit within the leadframe package. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a method comprising: illuminating the second film resist with radiation and etching the second film resist to provide a second opening, the second opening different in size than the first opening; providing the metal into the second opening; stripping away the second film resist after providing the metal into the second opening; depositing a third film resist on the substrate and on the metal provided into the second opening; illuminating the third film resist with radiation and etching the third film resist to provide a third opening, the third opening different in size than the second opening; providing the metal into the third opening; and stripping away the third film resist after providing the metal into the third opening, in combination with other claimed features, as recited in independent claim 1.  Claims 2-8 are dependent upon independent claim 1, and are therefore allowed.


Response to Arguments
Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive.  
Applicant argued that Pietambaram does not teach “providing a metal through the second opening and the first opening to electrically couple to the contact”.
In response, Applicant’s argument(s) is respectively traversed because PIETAMBARAM et al. clearly disclose in Figs. 3-8 a method comprising: providing a metal (“via”/”copper pillar”/“conductive via” 141, para. [0029], [0030]) through the second opening (see “via opening” 142 or an opening in layer 130 in Fig. 6) and the first opening (“conductive line opening” 122) to electrically couple to the contact (“die pad” 110) (see Figs. 5-6, para. [0029]-[0030]).  Claim 9 does not explicitly recite the steps that must be done in the order in which Applicant(s) are arguing, to state that the metal is only deposited after both the first and second resists have been patterned.  Thus, claim 9 is still broad to read upon two deposition steps of the metal of Pietambaram.  A “die pad” 110 is the same as a “contact” (as recited in the claim).  Claim 9 is not yet written such that the steps must be done in the order that Applicant(s) are implying as mentioned above. Accordingly, Applicant’s argument(s) are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

       Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817
November 17, 2022